Exhibit 10.3

 

EXECUTION VERSION

 

WideOpenWest, Inc.
7887 East Belleview Avenue, Suite 1000

Englewood, Colorado 80111

 

Mr. Richard E. Fish, Jr.
5452 S. Geneva St.
Englewood, CO 80111

 

Re:                             Amended and Restated Letter Agreement of
Employment

 

Dear Richard Fish:

 

This Letter Agreement amends and restates in its entirety the letter agreement
entered into between you and WideOpenWest, Inc. (together with its subsidiaries,
the “Company”“), dated May 13, 2017 and formalizes the terms and conditions of
your employment with the Company. Your execution of this letter (this
“Agreement”), which will be deemed effective as of the date of this letter, will
represent your acceptance of all of the terms set forth below. We are pleased to
present this offer to you for your consideration.

 

Nature of Agreement and Relationship: This Agreement does not represent an
employment contract for any specified term. Your employment relationship thus
will remain “at-will,” meaning that, subject to the terms hereof, the Company
may terminate your employment without Cause (as defined below) upon 14 days’
prior notice; provided that the Company may terminate your employment at any
time for Cause without notice. You may terminate your employment with 14 days’
prior notice.

 

Job Title and Duties: Your job title will continue to be Chief Financial Officer
and you will be expected to devote all of your business time and efforts to the
performance of the duties and responsibilities normally associated with this
position, including those that will from time-to-time be assigned to you by the
Chief Executive Officer and any others within the Company to whom he may
delegate from time to time. Notwithstanding the foregoing, you will be permitted
to serve on the boards of directors of charitable organizations and perform
charitable activities that do not interfere in any material manner with your
duties under this Agreement.

 

Salary and Bonuses: Your base salary is equal to the same rate as in effect on
the date hereof for fiscal year 2017 (“Base Salary”) provided that thereafter
your Base Salary shall be subject to annual review for increase only. You will
be paid in accordance with the Company’s normal payroll policies and practices,
with all applicable deductions being withheld from your paychecks. In addition
to this Base Salary, you will be eligible for an annual performance bonus with a
target bonus opportunity of 40% of Base Salary, pursuant to formulas that may be
established by the Company in its sole discretion, and communicated to you upon
their establishment. Such formulae will be based upon attainment of the
Company’s annual budgeted EBITDA, and such other factors and performance metrics
as the Company may also take into consideration, in its sole discretion,
achievement of budgeted customer retention and acquisition and customer
satisfaction ratings.

 

--------------------------------------------------------------------------------


 

Reimbursement of Expenses: The Company will reimburse you for all reasonable
expenses you incur in the course of performing your duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

Employee Benefits: You will be entitled to participate in all employee benefits
plans or programs offered to executives of the Company (the “Benefits Plans”),
including insurance programs, vacation and other leave benefits, savings,
deferred compensation or retirement plans, merchandise discounts and business
expense procedures. Plan documents setting forth terms of certain of the
Benefits Plans are available upon request. Your execution of this Agreement
represents your acknowledgement and understanding that the plan documents
control all questions of interpretation of applicable Benefits Plans, and that
the Benefits Plans are subject to modification or termination by the Company at
any time, at its sole discretion.

 

Severance: Upon your termination of employment by the Company without “Cause” or
for “Good Reason,” (together a “Qualifying Termination”) each as defined below,
but subject to your performance of all post-employment obligations set forth in
this Agreement and execution and non-revocation of a release of claims
reasonably satisfactory to the Company within sixty (60) days of such Qualifying
Termination, (i) the Company will continue to pay the monthly rate of your Base
Salary as provided above, for the twenty-four (24) month-period commencing on
the Qualifying Termination, (ii) a pro-rata portion of your annual bonus for the
fiscal year in which your termination occurs in an amount equal to the amount
accrued on the Company’s financial statements through the full month prior to
the Qualifying Termination, (iii) subject to (A) your timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), (B) your continued copayment of premiums at the
same level and cost to you as if you were an employee of the Company (excluding,
for purposes of calculating cost, and your ability to pay premiums with pre-tax
dollars), and (C) your continued compliance with the obligations set forth
hereof, continued participation in the Company’s group health plan (to the
extent permitted under applicable law and the terms of such plan) which covers
you (and your eligible dependents) for a period of twelve (12) months at the
Company’s expense, to be paid in the form of reimbursements to you, provided
that you are eligible and remain eligible for COBRA coverage; provided, further,
that the Company may modify the continuation coverage contemplated herein to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable), (iv) any time-based vesting equity awards then held by you which
would have vested within twelve (12) months following the date of the Qualifying
Termination but for such Qualifying Termination shall become vested, and (v) any
unpaid unvested bonus amount under the WideOpenWest, Inc. Retention Plan shall
become immediately vested and paid in a lump sum payable on the sixtieth (60th)
day following the date of the Qualifying Termination.

 

For purposes of this Agreement, “Cause” shall mean your (i) conviction, guilty
plea, or plea of “no contest” to any felony or other crime involving moral
turpitude, (ii) commission of any act involving dishonesty or fraud with respect
to the Company, (iii) engaging in any conduct

 

2

--------------------------------------------------------------------------------


 

bringing the Company (or its officers or directors) into public disgrace or
disrepute, (iv) gross negligence or willful misconduct with respect to the
Company, (v) substantial and repeated failure to perform the duties of your
position, after being given written notice and reasonable opportunity to cure
such deficiency (but only if such deficiency is subject to cure), or (vi) any
material breach of this Agreement. For purposes of this Agreement, “Good Reason”
shall mean an assignment of duties to you that are materially inconsistent with
your title and position, or any other action by the Company that results in a
significant diminution in your title, position, authority or responsibilities in
effect as of the date hereof; provided that to constitute “Good Reason,” (x) you
must inform the Company in writing of the event purporting to trigger Good
Reason within thirty (30) days of the initial occurrence of the event, (y) the
Company must fail to cure such circumstances within the forty-five (45) day
period following receipt of written notice from you and (z) you must resign for
Good Reason within the fifteen-day period following the expiration of the
Company’s thirty-day cure period. Unless your resignation for Good Reason
complies with the foregoing, the grounds to terminate for Good Reason on account
of such event shall be irrevocably forfeited by you.

 

Confidential Information; Intellectual Property: You acknowledge and agree that,
as a result of your employment, you will have access to trade secrets and other
confidential or proprietary information of the Company and its customers and
vendors (“Confidential Information”). Such information includes, but is not
limited to: (i) customers and clients and customer or client lists,
(ii) accounting and business methods, (iii) services or products and the
marketing of such services and products, (iv) fees, costs and pricing
structures, (v) designs, (vi) analysis, (vii) drawings, photographs and reports,
(viii) computer software, including operating systems, applications and program
listings, (ix) flow charts, manuals and documentation, (x) databases,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice,
(xii) copyrightable works, (xiii) all technology and trade secrets, and
(xiv) all similar and related information in whatever form. You agree that you
shall not disclose or use at any time, either during your employment with the
Company or thereafter, any Confidential Information, except to the extent that
such disclosure or use is directly related to the Company’s business, or unless
required to by law, or unless and to the extent that the Confidential
Information in question has become generally known to and available for use by
the public other than as a result of your acts or omissions to act. In addition,
you further agree that any invention, design or innovation that you conceive or
devise from your use of Company time, equipment, facilities or support services
belong exclusively to the Company, and that it may not be used for your personal
benefit, the benefit of a competitor, or for the benefit of any person or entity
other than the Company.

 

Corporate Opportunities: Notwithstanding anything contained herein to the
contrary, you agree that, as a result of your employment, that you shall have a
duty and obligation to bring any “corporate opportunity” to the Company as such
duty to bring such opportunity is construed under the laws of the State of New
York.

 

Non-Solicitation; Non-Competition: During your employment and for a period of
twenty-four (24) months (the “No-Raid Period”) following your termination for
any reason, you will not directly or indirectly solicit, induce or attempt to
influence any associate to leave the employment of the Company, nor will you
hire any such associate or assist any other person or entity in doing so (each
such activity, a “Raiding Activity”). During your employment and for a

 

3

--------------------------------------------------------------------------------


 

period of twelve (12) months following your termination for any reason, you will
not, directly or indirectly, work for or contribute to the efforts of any
business organization that competes, or plans to compete, with the Company or
its products, nor will you call on or otherwise attempt (or assist the attempt)
to solicit the business of any customer or client of the Company with whom you
had direct contact or supervisory authority (each such activity, a “Competitive
Activity”) in the 12-month period immediately preceding your separation (the
“Non-Competition Period”“). You specifically acknowledge the reasonableness of
these post-employment restrictions, and along with the Company, authorize any
court of competent jurisdiction to reform these restrictions to the minimum
extent necessary, in the event such court finds any of these restrictions to be
unreasonable.

 

Nondisparagement: You agree not to make negative comments or otherwise disparage
the Company or its officers, directors, employees, shareholders, agents or
products other than in the good faith performance of your duties to the Company
while you are employed by the Company. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

 

Company Property: Upon your termination of employment for any reason, you will
promptly return to the Company all Company-related documents and Company
property within your possession or control.

 

Release of Company and Related Entities: Your execution of this Agreement
represents your full and final release of any claim that might be brought
against the Company or Avista Capital Partners, their subsidiaries and their
respective affiliates, including any of the officers, directors, agents or
representatives of the aforementioned entities, relating to the terms of your
previous employment with the Company. You specifically acknowledge that this
release covers and releases any claim that might be brought under any previous
employment Offer Letter or Confidentiality and Non-Competition Agreement.
Notwithstanding the foregoing, this release shall not preclude or otherwise
limit your rights or claims to benefits arising under an employee benefit plan.

 

Whistleblower: You understand that nothing contained in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

 

Trade Secrets: 18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or

 

4

--------------------------------------------------------------------------------


 

other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

 

Disputes: Except as set forth in this paragraph, any dispute, claim or
difference arising out of or in relation to your employment will be settled
exclusively by binding arbitration in accordance with the rules of the Federal
Mediation and Conciliation Service (“FMCS”). The arbitration will be held in New
York, New York unless you and the Company (each a “Party,” and jointly, the
“Parties”) mutually agree otherwise. Nothing contained in this “Disputes”
Section will be construed to limit or preclude a Party from bringing any action
in any court of competent jurisdiction for injunctive or other provisional
relief to compel another party to comply with its obligations under this
Agreement or any other agreement between or among the Parties during the
pendency of the arbitration proceedings. Each Party shall bear its own costs and
fees of the arbitration, and the fees and expenses of the arbitrator will be
borne equally by the parties; provided, however, that the arbitrator shall be
empowered to require any one or more of the Parties to bear all or any portion
of fees and expenses of the Parties and/or the fees and expenses of the
arbitrator in the event that the arbitrator determines such Party has acted in
bad faith. The arbitrator shall have the authority to award any remedy or relief
that a Court of the State of New York could order or grant. The decision and
award of the arbitrator shall be binding on all Parties. Either Party to the
arbitration may seek to have the ruling of the arbitrator entered in any court
having jurisdiction thereof. Each Party agrees that it will not file suit,
motion, petition or otherwise commence any legal action or proceeding for any
matter which is required to be submitted to arbitration as contemplated herein
except in connection with the enforcement of an award rendered by an arbitrator
and except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator.

 

Entire Agreement: This Agreement (including those documents incorporated herein)
constitutes your entire agreement with the Company relating to the subject
matter hereof, and supersedes in its entirety any and all prior agreements,
understandings or arrangements with the Company including the letter agreement
dated February 5, 2013, by and between you and WideOpenWest Network LLC and the
letter agreement dated May 13, 2017 between you and the Company.

 

Amendment. The provisions of this Agreement may be amended or waived only with
the prior written consent of you and the Company.

 

Governing Law: All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law in conflict with law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

 

Section 409A: The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and

 

5

--------------------------------------------------------------------------------


 

guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In the event that any amount due to
you under this Agreement or other arrangement with the Company is deemed to be
deferred compensation pursuant to Section 409A of the Internal Revenue Code of
1986, as amended, the parties agree to make such amendments as are necessary to
comply with the requirements of Code Section 409A, so long as such amendments
maintain the original intent and economic benefit to you and the Company of the
applicable provision without violating the provisions of Code Section 409A. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amount or
benefit that constitutes “nonqualified deferred compensation” upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if on the date of termination you
are deemed to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service”, and (B) the date of your death, to the extent
required under Code Section 409A. Upon the expiration of the foregoing delay
period, all payments and benefits delayed pursuant to this Agreement (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum, and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (x) all expense or other reimbursements hereunder shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by you, (y) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (z) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year. For purposes of Code Section 409A, your right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company. To the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A, any such payment scheduled to occur during the first sixty (60)
days following the termination of employment shall not be paid until the first
regularly scheduled pay period following the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto.

 

* * *

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

Sincerely:

 

 

 

WIDEOPENWEST, INC.

 

 

 

By:

/s/ Craig Martin

 

Dated:

12/14/17

Name:

Craig Martin

 

 

 

Its:

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Richard E. Fish, Jr.

 

Dated:

12/14/17

Richard E. Fish, Jr.

 

 

7

--------------------------------------------------------------------------------